— Appeal from so much of an order of the Supreme Court, Westchester County (Gurahian, J.), dated March 26, 1981, as (1) directed appellant to deliver to defendant’s new counsel the file in the action and (2) held that appellant is not entitled to a determination of her fee prior to turnover of the file. Order reversed insofar as appealed from, on the law, without costs or disbursements, and matter remitted to Special Term for a hearing to fix the amount of the outgoing attorney’s lien, if any, and to condition the turnover upon payment of the sum thereby found to be due from defendant to her former attorney or the.posting of security therefor. The hearing shall proceed expeditiously. (See Petrillo v Petrillo, 87 AD2d 607 [No. 16].) Mollen, P. J., Lazer, Mangano and Niehoff, JJ., concur. .